Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
In the documents filed on 05/04/2020: 
Claim(s) 1-11 (and by extension its/their dependents) have been amended. 
Claim(s) 1-11 is/are pending in this application.
Claim(s) 1-11 have been rejected below.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 10 depends on claim 6 and comes after claim(s) 8 which depends on claim 1. Claim 10 should come before claim(s) 8 because of its dependency on claim 6 (claim 10 should come immediately after claim 7).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory an abstract idea without significantly more. 
Step 1:
Applicant’s invention is drawn to the statutory category(ies) of a controller (machine) and a method and therefore passes Step 1.
Step 2A Prong 1:
Claim 1 recites “evaluation value calculation unit that calculates an evaluation value for evaluating the inertia”. The limitation of “evaluating” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “controller” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” language, “evaluating” in the context of this claim encompasses the user manually calculating the validity of the inertia. Similarly, the limitation of estimating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “controller” language, “estimating” in the context of this claim encompasses the user thinking about the inertial values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see training resources, posted January 8, 2019). Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only additional elements cited are – using a “controller” to perform evaluating and estimating, on an electric motor. The controller in the step(s) is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of evaluating and estimating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of evaluating and estimating the inertia. The claim is directed to an abstract idea.  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform evaluating and estimating the inertia and these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further claim(s) 2-11, fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention. As such, the presentment of claim(s) 1-10 otherwise styled as a computer product or an apparatus, for example, would be subject to the same analysis. Therefore, claim(s) 11 are rejected as being drawn to an abstract idea under the same rational.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Any claims dependent upon claims 3 are rejected for similar reasons as set forth in the rejection(s) below. 
Claim 3 is reproduced below:
3. The controller according to claim 2, wherein the evaluation value is a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period.

Regarding claim 3, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps directed towards “a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period”.
In particular, the current specification does not clearly disclose/define a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period in such a way to enable one of ordinary skill in the art to understand the metes and bounds of the claim. 
There are two distinct issues. First, it is not clear what elements/numbers are actually being summed. That is the claim states that sum is “of the difference between the actual operation and the estimated operation in the application period.” A sum requires multiple element to be added up however the “the difference between the actual operation and the estimated operation in the application period” is only a single element. Thus limitation of “wherein the evaluation value is a sum” is not enabled because there aren’t any values being summed. 
The second issue is applicant’s recitation of “a square sum.” In searching prior art the term “a square sum” does not appear to be a term of art. That is, there does not appear to be any single accepted definition of the term “a square sum” that one of ordinary skill in the art would recognize. As such it is unclear what is meant by “a square sum” and the term is not enabled. As a side note, there are similar terms that are defined in mathematics such as the “sum of squares” or “square of a sum” however even if applicant did mean one of these definitions applicant would need to clearly state that these are what was meant by “a square sum.”

At most, ¶[88] of the current specification states:
[0088] (3) In the controller according to (2), the evaluation value may be a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period.

However this merely mirrors the non-enabled language of claim 3.

The current specification does not disclose any definitions that show what is being summed or what is meant by a square sum. Therefore, based on the lack of information in the current specification, it is unclear what is being summed or what is meant by a square sum and thus is non-enabled.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards evaluating inertia values of a vehicle, which requires a clear understanding of vehicle dynamics. 
The nature of the invention is evaluating inertia values of a vehicle. 
The state of the prior art is continuously evolving therefore, the level of predictability is low as the continuous implementation and advancement in the field of vehicle dynamics continues to open up new areas of research and innovation. Accordingly, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of vehicle dynamics beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of position fixing systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of vehicle dynamics would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires additional information to understand what is being summed or what is meant by a square sum. The current specification merely recites the evaluation value may be a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps, information, and/or definitions in the current specification required for one of ordinary skill in the art to make and use the invention as claimed above. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps, information, and/or definitions as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification because the predictability of the art is low. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed above. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims in order to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination and applying art only, the Examiner has interpreted the limitations of: wherein the evaluation value is a “sum of an absolute value of the difference between the actual operation and the estimated operation in the application period” to mean the sum of “the difference between the actual operation and the estimated operation in the application period and another parameter” and “a square sum” to mean the square of the sum of these two numbers.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is reproduced below:
3. The controller according to claim 2, wherein the evaluation value is a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period.

Regarding claim 3, the limitation of “a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period” is indefinite. There are two distinct issues. 
First, it is indefinite what elements/numbers are actually being summed. That is the claim states that sum is “of the difference between the actual operation and the estimated operation in the application period.” A sum requires multiple element to be added up however the “the difference between the actual operation and the estimated operation in the application period” is only a single element. Thus limitation of “wherein the evaluation value is a sum” is indefinite because there aren’t multiple values being summed. 
The second issue is applicant’s recitation of “a square sum.” In searching prior art the term “a square sum” does not appear to be a term of art. That is, there does not appear to be any single accepted definition of the term “a square sum” that one of ordinary skill in the art would recognize. As such it is unclear what is meant by “a square sum” and the term is indefinite. As a side note, there are similar terms that are defined in mathematics such as the “sum of squares” or “square of a sum” however even if applicant did mean one of these definitions it would be indefinite which term applicant meant.
For the purposes of examination and applying art only, the Examiner has interpreted the limitations of: wherein the evaluation value is a “sum of an absolute value of the difference between the actual operation and the estimated operation in the application period” to mean the sum of “the difference between the actual operation and the estimated operation in the application period and another parameter” and “a square sum” to mean the square of the sum of these two numbers.
All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 2004/0148110).
With respect to claim 1 Tsai teaches a controller comprising:
an electric motor (Tsai Abstract ¶[4, 9, 16, 24]);
an actual operation acquisition unit (Tsai Fig. 3 ¶[16, 39]) that acquires an actual operation of the electric motor (Tsai Fig. 3 ¶[16, 39]);
a model unit (Tsai Fig. 2 ¶[15, 37-38]) that estimates an operation of the electric motor from a current value (Tsai ¶[38]) applied to the electric motor using a model (Tsai Fig. 2 ¶[15, 37-38]) including inertia of the electric motor and a driven body connected to the electric motor (Tsai Fig. 3 ¶[16, 39]);
an operation signal input unit that applies an operation signal (Tsai Fig. 2, element 104, or Fig. 3 element 111 ¶[16, 37-39]) to a control loop (Tsai Fig. 2, element 104, or Fig. 3 element 111 ¶[16, 37-39] see figures 2 and 3 wherein these signals are part of a control loop) of the electric motor for a prescribed period (Tsai Fig. 2, Fig. 3 ¶[16, 37-39]); and 
an evaluation value calculation unit (Tsai ¶[10-11, 38]) that calculates an evaluation value (Tsai ¶[10-11, 38] reference signal/ideal signal/deviation quantity note: Tsai refers to the difference between the model and the actual values as all 3 of these parameters see ¶[11]) for evaluating the inertia on the basis of a difference between an actual operation and an estimated operation (Tsai ¶[10-11, 38]) in the application period of the operation signal.

With respect to claim 11 Tsai teaches a inertia evaluation method of a controller that controls an electric motor, the method comprising:
applying an operation signal to a control loop (Tsai Fig. 2, element 104, or Fig. 3 element 111 ¶[16, 37-39] see figures 2 and 3 wherein these signals are part of a control loop) of the electric motor for a prescribed period;
acquiring an actual operation of the electric motor (Tsai Fig. 3 ¶[16, 39]);
estimating an operation of the electric motor from a current value (Tsai ¶[38]) applied to the electric motor using a model (Tsai Fig. 2 ¶[15, 37-38]) including inertia of the electric motor and a driven body connected to the electric motor (Tsai Fig. 3 ¶[16, 39]); and 
calculating an evaluation value (Tsai ¶[10-11, 38] reference signal/ideal signal/deviation quantity note: Tsai refers to the difference between the model and the actual values as all 3 of these parameters see ¶[11]) for evaluating the inertia on the basis of a difference (Tsai ¶[10-11, 38]) between an actual operation and an estimated operation in the application period of the operation signal (Tsai ¶[10-11, 38]).

With respect to claim 4 Tsai teaches a controller wherein the current value is a current command to the electric motor or an actual current value (Tsai ¶[38]).

With respect to claim 5 Tsai teaches a controller wherein the actual operation and the estimated operation are either one of an actual velocity and an estimated velocity (Tsai ¶[10-11, 38]), an actual position and an estimated position, or an actual acceleration and an estimated acceleration (Tsai ¶[10-11, 38] note: ¶[38] discloses that the signals are “speed signals”).

With respect to claim 6 Tsai teaches a controller further comprising: an inertia correction unit that corrects the inertia of the electric motor and the driven body on the basis of the evaluation value (Tsai ¶[9, 45]).

With respect to claim 9 Tsai teaches a controller wherein the operation signal is a sinusoidal signal having a frequency equal to or lower than a control band of the electric motor (Tsai Fig. 7-10 ¶[ 48-51] note: although the term “sinusoidal” is not used by Tsai, the signals shown in Fig. 7-10 are clearly sinusoidal signals having a frequency equal to or lower than a control band of the electric motor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2004/0148110) in view of Takahashi (US 2020/0174431).
With respect to claim 2 Tsai does not teach a controller, wherein the evaluation value calculation unit calculates the evaluation value on the basis of a value obtained by subtracting friction in the operation of the electric motor from the difference between the actual operation and the estimated operation.
Takahashi teaches a technique of evaluating the inertia of a system, wherein the evaluation value calculation unit (Takahashi Fig. 3 element 25 ¶[25]) calculates the evaluation value (Takahashi Fig. 3 element E ¶[28]) on the basis of a value obtained by subtracting friction (Takahashi Fig. 3 element 252A-B, 259 ¶[31-34]) in the operation of the electric motor from an inertia evaluation of a system (Takahashi Fig. 3 element 25 ¶[25]).
Thus as shown above Tsai teaches a base invention of evaluating inertia information by comparing a modeled value to an actual value. Takahashi teaches a technique of subtracting friction from inertia information applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Takahashi to the base invention of Tsai since it would have resulted in the predictable result of subtracting friction from inertia information and would have improved the system by accounting for the influence of friction within the system. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tsai to apply the technique from the teachings of Takahashi because the technique taught by Takahashi was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Tsai that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2004/0148110) in view of Cicala (US 2009/0118993).

With respect to claim 3 although Tsai does teach wherein the evaluation value is based on the difference between the actual operation and the estimated operation, Tsai does not teach wherein the evaluation value is a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period.
Cicala teaches wherein the evaluation value is a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation in the application period (Cicala ¶[9] specifically Cicala teaches wherein the evaluation value is the Sum of the “the difference between the actual operation and the estimated operation” and a reference torque). 
Thus as shown above Tsai teaches a base invention of an inertia evaluation controller and Cicala teaches an inertia evaluation system wherein an evaluation value is based on a sum of an absolute value or a square sum of the difference between the actual operation and the estimated operation the evaluation value is a sum of an absolute value of the difference between the actual operation and the estimated operation and another parameter. These two references are analogous to one another because both are drawn to inertia evaluating controllers. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tsai to apply the teachings of Cicala because the teaching of the evaluation value is a sum of an absolute value of the difference between the actual operation and the estimated operation and another parameter taught by Cicala was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an inertia evaluation controller taught by Tsai to yield the advantage of allowing the system to more accurately control target values within a motor based on the differences between actual values and modeled values and thus makes the system more efficient and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2004/0148110) in view of Okita (US 2010/0148714).
With respect to claims 7 and 10 although Tsai does teach a changing unit (Tsai ¶[9, 45] note: not explicitly shown but implicit in the teachings of “adjusting the output of the driver motor”) that changes settings of the motor based on the result (Tsai ¶[9, 45]), Tsai does not explicitly state that those adjustments include at least one of:
a time constant of an acceleration/deceleration command of the electric motor, a velocity gain, a velocity feedforward coefficient, an inverse model of an observer, an attenuation frequency of a filter, and a torque limitation value on the basis of the corrected inertia.
Okita teaches a changing unit (Fig. 1 element 20 ¶[30]) that changes settings of the motor based on the result of inertia evaluation including at least one of a time constant of an acceleration/deceleration command of the electric motor (Okita ¶[22]), a velocity gain (Okita ¶[22]), a velocity feedforward coefficient, an inverse model of an observer, an attenuation frequency of a filter (Okita ¶[22]), and a torque limitation value on the basis of the corrected inertia (Okita ¶[22] at least an acceleration/deceleration command of the electric motor, a velocity gain, and an attenuation frequency of a filter)
Thus as shown above Tsai teaches a base invention of an inertia evaluation system and Okita teaches an inertia evaluation system which can further change the settings of parameters stated previously. These two references are analogous to one another because both are drawn to inertia evaluation systems. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tsai to apply the teachings of Okita because the teaching of an inertia evaluation system which can further change the settings of parameters stated previously taught by Okita was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an inertia evaluation system taught by Tsai to yield the advantage of allowing the system to better control the settings of the motor and thus makes the system operate more efficiently and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 8 Tsai as previously modified teaches a controller according to claim 1, further comprising a storage unit (Okita Fig. 2 element 34 ¶[39] “data storing part”) that stores at least one of: the inertia before correction; the corrected inertia; values before and after change of at least one of the time constant of the acceleration/deceleration command of the electric motor, the velocity gain, the velocity feedforward coefficient, the inverse model of the observer, the attenuation frequency of the filter, and the torque limitation value; and the evaluation value (Okita ¶[22]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665